Citation Nr: 0330412	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased evaluation for service-connected 
rhinitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1984.  He served in the Army National Guard of Massachusetts 
from July 1984 to July 1992. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, wherein the RO continued a 10 
percent disability evaluation assigned to the service-
connected rhinitis.   

A review of the claims file reflects that the veteran's 
representative has the raised the issues of entitlement to 
service connection for otitis media of the right ear and a 
respiratory disability, both as secondary to the service-
connected rhinitis.  As these issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.  


REMAND

Due process

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that such notice has been provided to 
the veteran.

Further, subsequent to issuance of the most recent statement 
of the case, in March 2002, the veteran's representative 
submitted to the RO written arguments and copies of private 
and VA medical reports, dating from August 2001 to May 2002.    
However, neither the written argument nor copies of the 
aforementioned reports have been considered by the RO nor has 
RO consideration of this evidence been waived by either the 
veteran or his service representative, Disabled American 
Veterans.  As such, this matter must be remanded in 
accordance with 
38 C.F.R. § 19.31 and 20.1304(c) (2003).

Evidentiary Development

The Board notes that the veteran was last evaluated by VA for 
his service connected rhinitis in August 2001.  Since that 
time, both the veteran and his representative have maintained 
that his rhinitis is more severely disabling than that 
reflected by the currently assigned 10 percent evaluation.  
In this regard, he maintains that he experiences symptoms 
such as choking, coughing and wheezing spells.  The veteran 
also maintains that as a result of his service-connected 
rhinitis, he has missed two days of work in three months 
because the fumes and chemicals at his place of employment 
exacerbated his disability.  The Court has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, prior to final appellate review of the 
aforementioned claim, the veteran should be scheduled for an 
additional VA nose, ear and throat examination to determine 
the current severity of the service-connected rhinitis and 
its effect on the appellant's ability to maintain 
substantially gainful employment.  

In addition, the August 2001 VA examination report reflects 
that X-rays of the veteran's chest and pulmonary function 
studies were performed at that time.  However, report of a VA 
radiologist's interpretation of such X-ray films and copies 
of the pulmonary function studies are absent from the claims 
file.  Such VA treatment records may be relevant to the 
instant claim.  In that regard, it is noted that VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and must be considered 
when deciding a claim for benefits.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, a review of the claims file reflects that on his 
substantive appeal, dated in April 2002, the veteran 
indicated that he had been seen at the medical unit at his 
place of employment for his rhinitis.  These reports might be 
relevant to the veteran's claim.  On remand, the RO should 
attempt to obtain any private treatment reports, to include 
those from the medical unit at the veteran's place of 
employment.  The Board observes that the duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should retrieve the radiograph 
report(s) of the veteran's chest, and 
copies of the pulmonary function study, 
performed on VA examination in August 
2001 at the VAMC in Boston, 
Massachusetts.  If no such reports are 
available, a statement in this regard 
should be obtained from the Boston, 
Massachusetts VAMC and associated with 
the claims file.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who have treated him for 
his rhinitis since June 2000, to 
specifically include any treatment 
records from the medical unit at his 
place of employment.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims file.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  Then, the RO should schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
current severity of the service-connected 
rhinitis. The claims file must be made 
available to the examiner prior to the 
examination and the examiner should 
acknowledge such review in the report.  
The examiner must ascertain whether there 
are any nasal polyps.  The examiner 
should also determine whether there is at 
least 50 percent obstruction of the nasal 
passages on both sides or complete 
obstruction on one side.  The examiner 
must also comment on the impact of the 
service-connected rhinitis on the 
veteran's ability to work.  All opinions 
must be supported by clear and complete 
rationale in a typewritten report.

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

6.  After the indicated development has 
been accomplished, the RO should 
readjudicate the issue on appeal with 
consideration of all additional evidence 
received since issuance of the Statement 
of the Case on March 28, 2002.  If the 
determination of the issue on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



